Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS, filed November 01, 2019, has been considered.
Claims 1-20, filed November 01, 2019, are examined on the merits.
The disclosure of “A computer readable storage medium, as used herein, 1s not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” [0115] precludes the signal per se embodiment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 2, 3, 7-9, 10, 14-16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the steps of “receiving a plurality of data points in a data set, each data points having at least a first data value corresponding to a first dimension and a second data value corresponding to a second dimension; determining a first resolution for the first dimension and a second resolution for the second dimension; determining an encoding scheme for encoding the plurality of data points, wherein the encoding scheme includes a plurality of valid encoding characters; and encoding each of the plurality of data points based on the first resolution, the second resolution, and the encoding scheme.”  
In claims 1, 8, and 15, the step to “receiving a plurality of data points in a data set…”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under 
In claims 1, 8, and 15, the step to “determining a first resolution for the first dimension and a second resolution for the second dimension”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining a first resolution for the first dimension and a second resolution for the second dimension” limitation falls under the category of a mental process in that a person could analyzing information.  This interpretation appears in line with the specification which describes “The range may be included in the data set that contains the data points (e.g., as a separate variable), or it may be determined by analyzing the data points in each dimension” [0052].  
In claims 1, 8, and 15, the step to “determining an encoding scheme for encoding the plurality of data points, wherein the encoding scheme includes a plurality of valid encoding characters”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining an encoding scheme for encoding the plurality of data points, wherein the encoding scheme includes a plurality of valid encoding characters” limitation falls under the category of a mental process in that a person could analyzing information.  This interpretation appears in line with the specification which describes “The range may be included in the data set that contains the data points (e.g., as a separate variable), or it may be determined by analyzing the data points in each dimension” [0052].  

That is, other than reciting a “A system comprising: a memory…a processor” and “A computer program comprising a computer readable storage medium…”, nothing in the claim precludes the above steps from being practically performed in the mind.
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “A system comprising: a memory…a processor” and “A computer program comprising a computer readable storage medium…”, where the claim recites details on “a first data value…a first dimension…a second data value…a second dimension.”  The “A system comprising: a memory…a processor” and “A computer program comprising a computer readable storage medium…” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The limitation of “receiving a plurality of data points in a data set…” amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Furthermore, providing details on what the received “a first data value…a first dimension…a second data value…a second dimension” to generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)).  Accordingly, these additional elements 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “A system comprising: a memory…a processor” and “A computer program comprising a computer readable storage medium…” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitation of “receiving a plurality of threats…” amounts to no more than insignificant pre-activity of receiving data. Further, the “receiving” step simply appends well-understood and conventional activity of receiving data over a network (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. Furthermore, providing details on what the received “a first data value…a first dimension…a second data value…a second dimension” are amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)- “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 8-10, 14, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (Hao hereafter US 9,679,401 B2) in view of Callaway et al. (Callaway hereafter, Compression Algorithm for Display Data Using Character-Encoding Tables, 1989).
Claim 1, Hao disclose a method comprising:
receiving a plurality of data points in a data set, each data points having at least a first data value corresponding to a first dimension and a second data value corresponding to a second dimension (column 2, lines 5-10, e.g. A horizontal X-axis is identified at 12, and a vertical Y-axis is identified at 14, and data objects are placed at a point corresponding to the X-axis according to a first dimension of the data object and at a point corresponding to the Y-axis according to a second dimension of the data object);

However, Hao does not disclose determining an encoding scheme for encoding the plurality of data points, wherein the encoding scheme includes a plurality of valid encoding characters; and encoding each of the plurality of data points based on the first resolution, the second resolution, and the encoding scheme.
Callaway discloses determining an encoding scheme for encoding the plurality of data points, wherein the encoding scheme includes a plurality of valid encoding characters (page 1, lines 1-2, e.g. Disclosed is an algorithm for compressing ASCII data using a character encoding scheme); and encoding each of the plurality of data points based on the first resolution, the second resolution, and the encoding scheme (page 1, 3rd paragraph, e.g. compression of the data is a nibble-based encoding scheme similar to Huffman bit encoding which uses short bit strings to represent more frequently used characters and longer bit strings for less frequently used characters). 
Callaway discloses Minimizing the amount of transmitted data by using the described compression algorithm is the key to the performance of the application (page 1, 1st paragraph).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Callaway to improve the method of Hao to improve the performance of the application.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Hao with the encoding scheme of Callaway to improve the performance of the application.
Claim 2, Hao in view of Callaway discloses the first resolution is a minimum number of bins (Hao, column 7, lines 15-26, e.g. determine the bin)  in the first dimension and the second resolution is a 
Claim 3, Hao in view of Callaway discloses the encoding scheme is ASCII (Callaway, page 1, lines 1-2, e.g. Disclosed is an algorithm for compressing ASCII data using a character encoding scheme).
Claim 4, Hao in view of Callaway discloses encoding each of the plurality of data points based on the first resolution, the second resolution, and the encoding scheme comprises:
calculating a set of bin values for each data point, wherein the number of bin values in the set of bin values corresponds to the number of dimensions in the data point (Hao, column 7, lines 11-27, see below); 

    PNG
    media_image1.png
    447
    636
    media_image1.png
    Greyscale

and 
converting each bin value to a one-byte character of the plurality of valid characters using the encoding scheme (Callaway, page 1, lines 1-2, e.g. Disclosed is an algorithm for compressing ASCII data using a character encoding scheme).
Claim 7, Hao in view of Callaway discloses encoding one or more aesthetic options for the plurality of data points (column 1, lines 56-57, e.g.  a new color cell-based data placement method to visualize large amounts of data on an output). 
Claims 8-11, 14, 15-17, and 20, Hao in view of Callaway discloses a system and a program product (column 10, lines 16-39, e.g. system and CPU) for implementing the above cited method.
CONCLUSION
Claims 5, 6, 12, 13, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152